          Case 5:19-cv-00404-FB Document 29 Filed 06/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


HILL COUNTRY INDUSTRIES, INC.,                §
                                              §
                 Plaintiff,                   §                SA-19-CV-00404-FB
                                              §
vs.                                           §
                                              §
PLANET WEALTH INTERNATIONAL                   §
CORP,                                         §
                                              §
                 Defendant.                   §

                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending this

case be dismissed for want of prosecution. Accordingly, all matters referred to the Magistrate

Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 5th day of June, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE
